Citation Nr: 9922186	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a left hip disorder.

Entitlement to a compensable rating for chronic bilateral 
foot strain with metatarsalgia and Morton's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to November 
1989.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1990 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied service connection for a left hip disorder, 
and granted service connection and a noncompensable rating 
for chronic bilateral foot strain with metatarsalgia and 
Morton's foot.

This case was previously remanded by the Board in January 
1996 in order to determine whether the veteran's Substantive 
Appeal in April 1992 was timely filed as to the issues on 
appeal.  Pursuant to that remand, the RO determined in 
February 1996 that the veteran did file a timely appeal in 
April 1992.  The case was again remanded in June 1996 and 
September 1997 for further procedural and evidentiary 
development.


FINDINGS OF FACT

1.  The claim for service connection for a left hip disorder 
is not accompanied by any medical evidence to support the 
claim.

2.  The claim for service connection for a left hip disorder 
is not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased 
evaluation of her service connected bilateral foot disability 
has been obtained by the RO.

4.  The service connected chronic bilateral foot strain with 
metatarsalgia and Morton's foot is manifested by subjective 
complaints only without any objective findings of disability.


CONCLUSION OF LAW

1.  The claim for service connection for a left hip disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The service connected chronic bilateral foot strain with 
metatarsalgia and Morton's foot is not disabling to a 
compensable degree.  38 U.S.C.A. §§ 1155, 5107 (West 1998); 
38 C.F.R. §§ 4.7, 4.10, 4.31, 4.40, 4.59, Code 5279 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that no problems 
with her left hip or feet were noted on the report of her 
entrance examination dated in January 1989.  A treatment 
record dated in July 1989 shows that the veteran was treated 
for overuse of the right ankle, and was given an ace wrap for 
her right foot.  In August 1989 the veteran complained of 
pain in her feet that had been present for two months, and 
stated that the pain radiated into her left leg and hip.  The 
diagnosis was strained bilateral arches, with bilateral pes 
planus and tender longitudinal ankles noted.  A record dated 
in September 1989 stated that the veteran sustained stress 
fractures to the left hip as a result of marching, running, 
and physical training.  Another record dated in September 
1989 diagnosed plantar fasciitis.

A Medical Board record dated in September 1989 stated that 
the veteran complained of pain in her ankles and feet that 
extended to her hips.  The veteran had pain at the extremes 
of motion of her hips, more so on the left side.  Marked 
tenderness was noted on the longitudinal arches of her feet, 
with Morton's foot neuralgia bilaterally and tenderness and 
metatarsalgia in the anterior arch.  X-rays taken suggested a 
stress fracture of the left femoral neck, with x-rays of the 
feet unremarkable except for a small cystic change at the 
insertion of the heel cord on the os calcis bilaterally.  
Diagnoses given were stress fracture of the left hip, 
metatarsalgia bilaterally with Morton's foot, and chronic 
foot strain.

A report of Physical Evaluation Board proceedings dated in 
October 1989 noted a stress fracture of the left hip.  A 
report of Medical Evaluation Board proceedings dated in 
October 1989 noted a stress fracture of the left hip, 
bilateral metatarsalgia with Morton's foot, and chronic foot 
strain.  

After service, a VA orthopedic examination in May 1990 noted 
that the veteran only had pain in her left hip after 
prolonged standing or running.  Full and equal mobility with 
forced movements was noted in the hips, with some pain noted 
on external rotation on forward flexion, the right worse than 
the left.  No x-rays of the left hip were taken due to the 
veteran being pregnant, and no diagnosis was given regarding 
the left hip.  A VA general medical examination in May 1990 
found that the veteran generally had full range of motion of 
the hips without discomfort.

The May 1990 VA general medical examination also noted an 
impression of complaints of metatarsalgia in the feet.  The 
VA orthopedic examination of the veteran's feet, conducted 
the same day as the general examination, noted that "on 
careful questioning at no time did [the veteran] have 
metatarsal pain in either foot."  Physical examination found 
that on weight bearing there was significant but incomplete 
depression of the right and left foot long arch.  The heel 
cords were straight and there was no evidence of talar 
deviation.  No bulging of the inner border of either foot was 
noted, and the metatarsal arches were intact with no 
tenderness or pain on manipulation.  There was no evidence of 
past or present neuroma, no tenderness of any kind noted in 
either foot, and the skin was normal with no lesions.  The 
diagnosis was bilateral second degree pes planus 
developmental in origin, with service onset of bilateral foot 
strain.

A rating decision in July 1990 denied service connection for 
a left hip disorder, and granted service connection and a 
noncompensable rating for chronic bilateral foot strain with 
metatarsalgia and Morton's foot.

A report of VA x-ray of the veteran's hips in July 1992 noted 
that the left hip appeared to be intact.

A VA examination in June 1993 found no abnormalities in the 
veteran's hips.  The conclusion given was of a history of 
stress fractures of both hips with no apparent residuals 
noted upon examination.

VA x-rays of the hips taken in June 1993 were reported as 
showing no obvious fractures or dislocations, and were within 
normal limits.

A VA examination of the veteran's hips in February 1998 found 
that all movements in the left hip were without pain and with 
5/5 muscle strength.  Physical examination of the left hip 
was found to be within normal limits.  X-rays showed a 
suspected stress fracture involving the proximal metaphysis 
of the left tibia.  Magnetic resonance imaging (MRI) bone 
scans were scheduled for April and May 1998, and the veteran 
failed to report for these examinations.

Examination of the veteran's feet noted grade three pes 
planus bilaterally, with mild bilateral hallux valgus 
formations.  Both feet were warm and dry and pulses easily 
palpable.  No tenderness was detected over the plantar 
surface of either foot or over the plantar aspect of the 
calcaneum on either foot.  Early hammertoe formations were 
noted on each foot, with no significant deformities detected.  
There was no evidence of pain, weakness, swelling, fatigue, 
or lack of endurance in either foot.



Analysis

Service connection for a left hip disorder

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §  1131.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans' Appeals) (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Specifically, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The quality and quantity of the evidence required to meet the 
veteran's burden of submitting a well grounded claim will 
depend upon the issue presented by the claim.  Where the 
issue is factual in nature, competent lay testimony, even if 
only consisting of the veteran's testimony, may constitute 
sufficient evidence to establish a claim as well grounded.  
However, where the issue involves medical causation or a 
medical diagnosis, it requires competent medical evidence 
establishing the claim as plausible or possible.  The Court 
has held that evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 5 Vet. 
App. 19 (1993); see also Arms v. West, No. 96-1214.  
Nevertheless, a claimant does not meet his burden by solely 
presenting lay testimony, since lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran's service medical records indicate that she 
complained of pain and was diagnosed with a stress fracture 
in her left hip during service.  Since leaving service, the 
veteran complained of pain in her left hip after prolonged 
standing or running during a VA examination in May 1990.  No 
diagnosis was given concerning any left hip disability in May 
1990, although x-rays were not taken due to the veteran being 
pregnant.  A subsequent VA x-ray in July 1992 noted that the 
left hip appeared to be intact, and June 1993 x-rays found no 
obvious fractures or dislocations.  VA physical examinations 
in June 1993 and February 1998 both found the veteran's left 
hip to be within normal limits.  The February 1998 VA 
examination noted that x-rays showed a suspected stress 
fracture involving the proximal metaphysis of the left tibia, 
but this concerned the veteran's lower left leg, and not her 
left hip.  No current diagnosis of a disability in the 
veteran's left hip is contained in the record.

While the veteran has reported some pain in her left hip 
since service, a medical diagnosis of a current disability is 
required in order for her claim to be well-grounded.  
Although the veteran's statements must be accepted as true 
for determining whether her claim is well grounded, she is 
not competent to offer a medical opinion regarding a current 
diagnosis for her left hip.  Espiritu.  Medical evidence 
showing a current disability, as well as a nexus to the 
disability shown in service, is required in order for the 
claim to be well grounded.  

The criteria for establishing a well-grounded claim under 
Caluza v. Brown have not been met, since the veteran has not 
provided any medical evidence of a current left hip 
disability.  Lacking such evidence, the veteran's claim is 
not plausible and so must be denied as not well grounded.


Compensable rating for chronic bilateral foot strain with 
metatarsalgia and Morton's foot

Initially, the Board notes that the veteran's claim for an 
increased rating is plausible and is thus considered well 
grounded.  Moreover, it appears that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. 
§ 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  When there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Also, assertions of functional disability due to pain must be 
evaluated according to 38 C.F.R. §§ 4.10, 4.40.  38 C.F.R. 
§ 4.10 provides that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, based on an examination which 
includes a description of the disability upon the person's 
ordinary activity.  Additionally, 38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.  Painful motion is an important fact of disability 
and it is the intent of the Rating Schedule to recognize 
painful motion with joint pathology as productive of 
disability.  38 C.F.R. § 4.59 (1998).

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The Board further notes that this case comes on appeal 
from the initial rating decision that granted service 
connection and a noncompensable evaluation for chronic 
bilateral foot strain with metatarsalgia and Morton's foot, 
and that consideration must be given to staged ratings under 
Fenderson.

The applicable schedular criteria under Code 5279 provide 
that metatarsalgia, anterior (Morton's disease), unilateral, 
or bilateral warrants a 10 percent evaluation.  

The medical evidence since the veteran's discharge from 
service does not show 
continuing symptoms related to metatarsalgia in her feet.  A 
VA general medical 

examination report in May 1990 noted an impression of 
complaints of metatarsalgia in the feet, but an orthopedic 
examination conducted on the same day found that after 
careful questioning, at no time did she have metatarsal pain 
in either foot.  Physical examination of the veteran's feet 
in May 1990 revealed that the metatarsal arches were intact 
with no tenderness or pain on manipulation, no evidence of 
past or present neuroma, and no tenderness of any kind noted 
in either foot.  A subsequent VA examination in February 1998 
found no tenderness detected over the plantar surface of 
either foot or over the plantar aspect of the calcaneum on 
either foot.  There was no evidence of pain, weakness, 
swelling, fatigue, or lack of endurance in either foot.  The 
February 1998 VA examination report noted symptoms related to 
nonservice connected pes planus, mild bilateral hallux valgus 
formation, and early hammertoe formation, but nothing related 
to metatarsalgia.  Since the medical evidence concerning the 
veteran's feet, contained in the May 1990 and February 1998 
VA examinations, does not show the presence of any symptoms 
related to metatarsalgia, a compensable rating under Code 
5279 is not warranted.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Board has considered staged ratings in this case, but 
finds that the evidence of record does not show that the 
appellant met the requirements for a compensable rating at 
any time during the appeal period.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran; 
however, the preponderance of the evidence weighs heavily 
against the claim.  Thus, there is no doubt to be resolved in 
the veteran's favor.



ORDER

In the absence of a well-grounded claim, service connection 
for a left hip disorder is denied.

A compensable rating for chronic bilateral foot strain with 
metatarsalgia and Morton's foot is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

